NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



JOHN LEDBETTER, DOC #909744,                )
                                            )
             Appellant,                     )
                                            )
v.                                          )
                                            )      Case No. 2D17-4408
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )


Opinion filed March 22, 2019.

Appeal from the Circuit Court for Polk
County; William D. Sites, Judge.

David Maldonado, Lakeland, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and C. Todd Chapman,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


NORTHCUTT, SLEET, and BADALAMENTI, JJ., Concur.